             Case 1:20-cv-00632-PB Document 50 Filed 07/21/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE


 KACEY LYNN and ANIECIA VARGAS,
 individually and on behalf of all others
 similarly situated,                                      CASE NO. 1:20-cv-00632-PB
                          Plaintiff,
 v.

 MERRIMACK COLLEGE,

                          Defendant.


                                        JOINT MOTION TO
                                       STAY PROCEEDINGS

        NOW COMES the Plaintiffs, by and through their attorneys Bursor & Fisher, P.A., and the

Defendant, by and through its attorneys Quinn Emanuel Urquhart & Sullivan, LLP, and

respectfully submit the within Joint Motion to Stay Proceedings, stating as follows:

        1.        On June 24, 2021, the Court issued a Memorandum and Order granting in part and

denying in part Defendant’s Motion to Dismiss the operative First Amended Complaint in this

matter (ECF No. 48);

        2.        On July 7, 2021, the Court held a status conference and directed the Parties to

submit a proposed scheduling plan on or before July 21, 2021, or to move for an extension if

exploring ADR;

        3.        The Parties have met-and-conferred and have begun to explore potential resolution

of this matter;

        4.        The Parties believe their resources and the Court’s resources would be better served

focusing on resolution rather than discovery and other litigation matters at this time;

        5.        Accordingly, the Parties jointly request that the Court stay this matter for 60 days
            Case 1:20-cv-00632-PB Document 50 Filed 07/21/21 Page 2 of 3




to allow them to exclusively focus on their resolution efforts;

       6.      The Parties will update the Court within 60 days of the status of their efforts and

propose appropriate next steps;

       7.      Due to the discretionary nature of the relief requested, no memorandum of law is

believed to be required.

       WHEREFORE, the plaintiffs respectfully pray this Honorable Court stay the proceedings

in this matter for 60 days to allow for the Parties to exclusively focus on their resolution efforts.



                                                       Respectfully submitted,
                                                       KACEY LYNN and ANIECIA VARGAS,
                                                       individually and on behalf of all others
                                                       similarly situated,
                                                       By their attorneys,
                                                       BUSOR & FISHER, P.A.


Date: July 21, 2021                            By:     /s/ Philip L. Fraietta
                                                       Philip L. Fraietta (pro hac vice)
                                                       New York Bar No. 5927825
                                                       888 Seventh Avenue
                                                       New York, NY 10019
                                                       Telephone: (646) 837-7150
                                                       Facsimile: (212) 989-9163
                                                       Email: pfraietta@bursor.com

                                                       Attorney for Plaintiffs

                                                       By: /s/ Michele E. Kenney
                                                       Michele E. Kenney
                                                       NH Bar No. 19333
                                                       PIERCE ATWOOD LLP
                                                       One New Hampshire Avenue, Suite 350
                                                       Portsmouth, NH 03801
                                                       (603) 433-6300
                                                       mkenney@pierceatwood.com

                                                       Kathleen M. Sullivan (pro hac vice)
                                                       Shon Morgan (pro hac vice)

                                                  2
          Case 1:20-cv-00632-PB Document 50 Filed 07/21/21 Page 3 of 3




                                                     Crystal Nix-Hines (pro hac vice)
                                                     Marina Lev (pro hac vice)
                                                     Scott Mills (pro hac vice)
                                                     QUINN EMANUEL URQUHART                      &
                                                     SULLIVAN, LLP
                                                     865 South Figueroa Street, 10th Floor
                                                     Los Angeles, California 90017-2543
                                                     Telephone: (213) 443-3000
                                                     Facsimile: (213) 443-3100
                                                     kathleensullivan@quinnemanuel.com
                                                     shonmorgan@quinnemanuel.com
                                                     crystalnixhines@quinnemanuel.com
                                                     marinalev@quinnemanuel.com
                                                     scottmills@quinnemanuel.com

                                                     Attorneys for Defendant,
                                                     Merrimack College


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the within Motion was forwarded this date via the ECF filing
system to all counsel of record.

                                             /s/ Philip L. Fraietta
                                             Philip L. Fraietta




                                                3
